FILED
                            NOT FOR PUBLICATION                                 AUG 24 2012

                                                                            MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                           U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


HUGO GUTIERREZ-SANCHEZ,                           No. 11-70322

              Petitioner,                         Agency No. A089-522-112

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                        Argued and Submitted July 12, 2012
                               Seattle, Washington

Before: SCHROEDER, REINHARDT, and M. SMITH, Circuit Judges.

       Hugo Gutierrez-Sanchez petitions for review of a decision of the Board of

Immigration Appeals (BIA), affirming the Immigration Judge’s (IJ) determination

that he is inadmissible based on sufficient “reason to believe” that he was involved

in illicit trafficking of marijuana. Because the parties are familiar with the factual

and procedural history of this case, we repeat only those facts necessary to resolve

       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
the issues raised on appeal. We have jurisdiction pursuant to 8 U.S.C. § 1252, and

we deny the petition for review.

      The BIA did not err in holding that Gutierrez-Sanchez is inadmissible

because there is “reason to believe” that he “has been an illicit trafficker in [a]

controlled substance.” 8 U.S.C. § 1182(a)(2)(C)(i). We inquire “whether

substantial evidence supports the IJ and BIA having ‘reason to believe’ petitioner

knowingly engaged in drug trafficking based on all the evidence known to the IJ at

the time of the IJ’s decision.” Gomez-Granillo v. Holder, 654 F.3d 826, 836 (9th

Cir. 2011). The BIA’s determination must be upheld unless “the evidence compels

a contrary conclusion.” Alarcon-Serrano v. INS, 220 F.3d 1116, 1119 (9th Cir.

2000). The IJ and BIA relied on substantial evidence in the record including

Gutierrez-Sanchez’s confession that he was involved in the marijuana grow

operation and that the scale, dried prepackaged marijuana, and marijuana seeds

found in his room belonged to him, and on the testimony of Detective Stedman,

who interviewed Gutierrez-Sanchez after the raid. Gutierrez-Sanchez’s opposing

testimony at his immigration hearing regarding why he confessed and who was in

the charge of the grow operation does not “compel a contrary conclusion.” Id.

        We also reject Gutierrez-Sanchez’s contention that the IJ failed to evaluate

his credibility. While in the relief from removal context, “adverse credibility


                                           2
findings in the eligibility phase must be express and the IJ must offer a specific,

cogent reason for any stated disbelief,” Kalubi v. Ashcroft, 364 F.3d 1134, 1137

(9th Cir. 2004) (quotation omitted), this has not been generally extended outside of

that context. Abufayad v. Holder, 632 F.3d 623, 631 (9th Cir. 2011);

Gomez-Granillo, 654 F.3d at 837. Moreover, the IJ considered Gutierrez-

Sanchez’s testimony, along with the other evidence and testimony, and came to the

ultimate conclusion that “[u]nder these circumstances, [Gutierrez-Sanchez]’s claim

of innocence along with the claims made by his mother and sister in their

testimony are incredible and unpersuasive.” The BIA properly found that this

adverse credibility finding was not erroneous.

      PETITION DENIED.




                                          3